Exhibit 10.2

ANTARES PHARMA, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
23rd day of June, 2014 (the “Effective Date”) by and between Antares Pharma,
Inc., a Delaware corporation (the “Company”), and Eamonn P. Hobbs (the
“Executive”).

WITNESSETH:

WHEREAS, the Company desires to secure for itself the services of the Executive,
and the Executive wishes to furnish such services to the Company, pursuant to
the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
covenants contained herein, the Company and the Executive, intending to be
legally bound, hereby agree as follows:

1. Employment.

(a) Term. This Agreement shall be effective as of the Effective Date and
continue until the three (3) year anniversary thereof, unless sooner terminated
by either party as hereinafter provided. In addition, this Agreement shall
automatically renew for periods of one (1) year unless either party gives
written notice to the other party at least ninety (90) days prior to the end of
the Term (as defined below) or at least ninety (90) days prior to the end of any
one (1) year renewal period that the Agreement shall not be further extended.
The period commencing on the Effective Date and ending on the date on which the
term of the Executive’s employment under this Agreement terminates is referred
to herein as the “Term.”

(b) Duties. During the Term, the Executive shall be employed by the Company as
the President and Chief Executive Officer of the Company with the duties,
responsibilities and authority commensurate therewith. The Executive shall
report to the Board of Directors of the Company (the “Board”). Subject to the
oversight of the Board, the Executive shall have responsibility for (i) the
exercise of the executive authority of the Company, including general and active
management of the business of the Company and effectuating all orders and
resolutions of the Board (either directly or through delegation of authority to
other executives of the Company) and (ii) such other duties and responsibilities
as may be assigned to him from time to time by the Board.

(c) Best Efforts. During the Term, the Executive shall devote his best efforts
and full time and attention to promote the business and affairs of the Company,
and may not, without the prior written consent of the Company, operate,
participate in the management, operations or control of, or act as an employee,
officer, consultant, agent or representative of, any type of business or service
(other than as an employee of the Company). It shall not be deemed a violation
of the foregoing for the Executive to (i) act or serve as a director, trustee or
committee member of any civic or charitable organization; (ii) manage his
personal, financial and legal affairs; or (iii) serve as a director of an
organization that is not a civic or charitable organization



--------------------------------------------------------------------------------

with the prior consent of the Board, which consent shall not be unreasonably
withheld, in all cases so long as such activities (described in clauses (i),
(ii) and (iii)) are permitted under the Company’s code of conduct and employment
policies and do not materially interfere with or conflict with his obligations
to the Company hereunder, including, without limitation, obligations pursuant to
Section 6 below. The activities on Exhibit A are hereby approved under this
Section 1(c).

2. Compensation.

(a) Base Salary. During the Term, the Company shall pay the Executive a base
salary (“Base Salary”) at the annual rate of $560,000, which shall be paid in
accordance with the Company’s normal payroll practices. The Executive’s Base
Salary shall be subject to review, and at the approval of the Compensation
Committee of the Board (the “Compensation Committee”), subject to increase (but
not decrease) during the Term, based upon the performance of the Executive and
the Company, as determined by the Compensation Committee in accordance with the
Company’s normal compensation and performance review policies for senior
executives generally.

(b) Bonus. In addition to the Executive’s Base Salary, the Executive shall be
eligible to receive a bonus for each calendar year during the Term, based on
attainment of certain individual and corporate performance goals and targets
(the “Annual Bonus”). The target amount of the Executive’s Annual Bonus shall be
55% of Base Salary. The performance goals and targets shall be determined by the
Compensation Committee in consultation with the Executive. Once determined, the
applicable performance goals and targets shall be communicated to the Executive
as soon as reasonably practicable following the Compensation Committee’s
determination of the applicable goals and targets. The actual Annual Bonus
amount paid will be based upon the Compensation Committee’s determination, in
its sole discretion, whether and to what extent the applicable performance goals
and targets have been achieved, and such amount may be more or less than the
target amount, as determined by the Compensation Committee in its sole
discretion. Any Annual Bonus earned and payable to the Executive hereunder shall
be paid on or after January 1 but not later than March 15 of the calendar year
following the calendar year for which the Annual Bonus is earned.
Notwithstanding the foregoing, any Annual Bonus for calendar year 2014 will be
multiplied by a fraction, the numerator of which is the number of days during
which the Executive was employed by the Company during calendar year 2014 and
the denominator of which is three hundred sixty-five (365).

(c) Equity Compensation.

(i) Sign-On Stock Option Grant. Pursuant to the Antares Pharma, Inc. 2008 Equity
Compensation Plan, as amended from time to time (the “2008 Equity Plan”) (or
successor plan), in connection with the Executive’s commencement of employment,
the Executive shall be granted a stock option to purchase the number of shares
of common stock of the Company, $0.01 par value (the “Stock”) determined by
subtracting the number of shares of Stock subject to the Additional Option
described in subsection 2(c)(ii) below from 500,000 (the “Sign-On Option”). The
Sign-On Option will have an exercise price equal to the closing price of the
Stock on the date of grant, subject in all respects to the terms and conditions
of the 2008 Equity Plan (or a

 

2



--------------------------------------------------------------------------------

successor plan) and the Company’s standard form 2014 Stock Option Agreement
evidencing the terms and conditions of the grant. Provided that the Executive is
employed by the Company on the applicable vesting date, the Sign-On Option shall
vest 33-1/3% annually until the Sign-On Option is fully vested.

(ii) Additional Stock Option Grant. In addition, pursuant to the 2008 Equity
Plan, the Executive shall be granted a stock option to purchase the number of
shares of Stock equal to a Black Scholes value for the option of $275,000 on the
date of grant (the “Additional Option”). The Additional Option shall have an
exercise price equal to the closing price of the Stock on the date of grant,
subject in all respects to the terms and conditions of the 2008 Equity Plan (or
a successor plan) and the Company’s standard form 2014 Stock Option Agreement
evidencing the terms and conditions of the grant. Provided that the Executive is
employed by the Company on the applicable vesting date, the Additional Option
shall vest 33-1/3% annually until the Additional Option is fully vested.

(iii) Restricted Stock Unit Grant. Pursuant to the 2008 Equity Plan, the
Executive shall be granted restricted stock units for the number of stock units
determined by dividing $275,000 by the closing price of the Stock on the date of
grant, subject in all respects to the terms and conditions of the 2008 Equity
Plan (or a successor plan) and the Company’s standard form 2014 Restricted Stock
Unit Agreement evidencing the terms and conditions of the grant. Provided that
the Executive is employed by the Company on the applicable vesting date, the
restricted stock units shall generally vest and be settled 33-1/3% annually
until the restricted stock units are fully vested and settled.

(iv) Performance Stock Units Grant. Pursuant to the 2008 Equity Plan, the
Executive shall be granted performance stock units for a target number of stock
units determined by dividing $550,000 by the closing price of the Stock on the
date of grant, subject in all respects to the terms and conditions of the 2008
Equity Plan (or a successor plan) and the Company’s 2014 Performance Stock Unit
Agreement evidencing the terms and conditions of the grant. Provided that the
Executive is employed by the Company on the applicable vesting date, the
performance stock units shall vest and be settled based on the attainment of
certain Company performance goals as approved by the Compensation Committee.

(v) Additional Grants. During the Term, the Executive shall also be eligible to
participate in any long-term equity incentive programs established by the
Company for its senior level executives generally, including the 2008 Equity
Plan, at levels determined by the Compensation Committee in its sole discretion,
commensurate with the Executive’s position as President and Chief Executive
Officer.

(d) Vacation. During the Term, the Executive shall be entitled to vacation,
holiday and sick leave at levels generally commensurate with those provided to
other senior executives of the Company, in accordance with the Company’s
vacation, holiday and other pay-for-time-not worked policies; provided, however,
that the Executive shall be entitled to not less than five (5) weeks of paid
vacation each calendar year, prorated from any period of employment of less than
twelve (12) months in a calendar year. Such paid time off may be carried over
from year to year to the extent permitted in accordance with standard Company
policy and shall be paid to the extent accrued (and to the extent not used) as
of the Executive’s termination of employment.

 

3



--------------------------------------------------------------------------------

(e) Employee Benefits. The Executive shall be entitled to participate in the
Company’s health, life insurance, long and short-term disability, dental,
retirement, savings, flexible spending accounts and medical programs, if any,
pursuant to their respective terms and conditions. Nothing in this Agreement
shall preclude the Company or any parent, subsidiary or affiliate of the Company
from terminating or amending any employee benefit plan or program from time to
time after the Effective Date.

(f) Expense Reimbursement. During the Term, the Company shall reimburse the
Executive, in accordance with the policies and practices of the Company in
effect from time to time, for all reasonable and necessary business expenses and
other disbursements incurred by his for or on behalf of the Company in
connection with the performance of his duties hereunder upon presentation by the
Executive to the Company of appropriate documentation thereof.

(g) Relocation Allowance. The Company shall reimburse the Executive for
reasonable relocation expenses incurred prior to December 31, 2014 in connection
with the Executive’s relocation to the Philadelphia, Pennsylvania metropolitan
area, including temporary accommodation, up to a maximum of $30,000.

3. Termination of Employment.

(a) Termination for Cause. The Company may terminate the Executive’s employment
hereunder at any time for Cause (as defined below) upon written notice to the
Executive (as described below), in which event all payments under this Agreement
shall cease, except for any amounts earned, accrued and owing, but not yet paid
under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of the Company. For purposes of this Agreement, the
term “Cause” shall mean any of the following grounds for termination of the
Executive’s employment: (i) the Executive’s knowing dishonesty or fraud
committed in connection with the Executive’s employment; (ii) theft,
misappropriation or embezzlement by the Executive of the Company’s funds;
(iii) the Executive’s conviction of or a plea of guilty or nolo contendere to
any felony, a crime involving fraud or misrepresentation, or any other crime
(whether or not connected with his employment) the effect of which is likely to
adversely affect the Company or its parents, subsidiaries or affiliates; or
(iv) a material breach by the Executive of any of the provisions or covenants
set forth in this Agreement.

(b) Voluntary Resignation. The Executive may voluntarily terminate his
employment without Good Reason (as defined below) upon thirty (30) days advance
written notice to the Company. In such event, after the effective date of such
termination, no payments shall be due under this Agreement, except that the
Executive shall be entitled to any amounts earned, accrued and owing, but not
yet paid under Section 2 above and any benefits accrued and due under any
applicable benefit plans and programs of the Company.

For purposes of this Agreement, “Good Reason” shall mean: (i) a material
reduction in Executive’s Base Salary; (ii) the Company’s material breach of
terms of this Agreement (which for purposes of this Agreement shall include
(A) the failure of the Company to require any successor to the Company to assume
the obligations of the Company to Executive under this Agreement and any other
agreement between the Company and Executive then in effect and (B) the Company’s
reduction in the target annual bonus opportunity below fifty-five percent (55%)

 

4



--------------------------------------------------------------------------------

of Base Salary for any calendar year during the Term); (iii) a change in the
Executive’s designation of title from President and Chief Executive Officer of
the Company or successor entity (unless such change is to a higher title and
level of responsibility) that results in a material diminution in Executive’s
authority, duties and responsibilities; (iv) a material change in the geographic
location at which Executive must perform services that results in the relocation
of Executive’s principal business location to a location that is sixty
(60) miles or more from Center City Philadelphia; or (v) the Company’s delivery
to the Executive of a notice of its intent not to renew the Term pursuant to
Section 1(a) above; provided that the Executive is willing and able to execute a
new contract providing terms and conditions substantially similar to those in
this Agreement and to continue providing services to the Company.

Notwithstanding any provision of this definition of Good Reason to the contrary,
the Executive shall not have Good Reason for termination unless the Executive
gives written notice of termination for Good Reason within thirty (30) days
after the event giving rise to Good Reason occurs, the Company does not correct
the action or failure to act that constitutes the grounds for Good Reason, as
set forth in the Executive’s notice of termination, within thirty (30) days
after the date on which the Executive gives written notice of termination, and
the Executive terminates employment within sixty (60) days after the event that
constitutes Good Reason. If the Executive’s resignation occurs after such time,
the resignation shall be treated as a voluntary resignation other than for Good
Reason and the Executive will not be entitled to severance benefits under this
Agreement.

(c) Termination without Cause; Resignation for Good Reason. Except as provided
in Section 4(a) below, if the Executive’s employment is terminated by the
Company (or the surviving company following a Change of Control (as defined in
Section 4(c) below)) without Cause or by the Executive for Good Reason, either
before or after a Change of Control, the provisions of this Section 3(c) shall
apply (subject to the modifications of Section 4(a) below, if applicable). The
Company may terminate the Executive’s employment with the Company at any time
without Cause upon not less than thirty (30) days’ prior written notice to the
Executive. The Company may, in its sole and absolute discretion, pay the
Executive his Base Salary in lieu of any unexpired period of notice and
terminate his employment immediately. Except as provided in Section 4(a) below,
upon termination of the Executive ’s employment by the Company under this
Section 3(c) or by the Executive for Good Reason, either before or after a
Change of Control, if the Executive executes and does not revoke a written
release, in a form acceptable to the Company, in its sole discretion, of any and
all claims against the Company and all related parties with respect to all
matters arising out of the Executive’s employment by the Company, or the
termination thereof (other than claims for any entitlements under the terms of
this Agreement or under any plans or programs of the Company under which the
Executive has accrued and is due a benefit) (the “Release”), and continues to
comply with the provisions of the Proprietary Information and Invention
Assignment Agreement (as defined in Section 6(a) below) and restrictive
covenants and representations in Section 6 below, the Executive shall be
entitled to receive the payments set forth in subsections 3(c)(i), (ii) and
(iii), in lieu of any other payments due under any severance plan or program for
employees or executives (subject to the modifications of Section 4(a) below, if
applicable). Notwithstanding any provision of this Agreement to the contrary, in
no event shall the timing of the Executive’s execution of the Release, directly
or indirectly, result in the Executive designating the calendar year of payment,
and if a payment that is subject to execution of the Release could be made in
more than one taxable year, payment shall be made in the later taxable year.

 

5



--------------------------------------------------------------------------------

(i) The Company will pay to the Executive severance equal to twelve (12) months
of the Executive’s Base Salary at the rate in effect immediately prior to the
Executive’s termination of employment, less applicable tax withholding, paid in
equal monthly installments beginning within the sixty (60)-day period following
the date of the Executive’s termination of employment and continuing on each
payroll date thereafter until fully paid, in accordance with the Company’s
regular payroll practices. The first severance payment will include any missed
payments during such sixty (60)-day period.

(ii) The Company will pay to the Executive a pro rata Annual Bonus for the year
in which the termination of employment occurs, which shall be determined based
on Executive’s actual Annual Bonus earned for the year in which termination of
employment occurs (if any), based on actual performance, multiplied by a
fraction, the numerator of which is the number of days in which the Executive
was employed by Company during the year in which the termination of employment
occurs, and the denominator of which is three hundred sixty-five (365). The pro
rata Annual Bonus described in this subsection 3(c)(ii) will be paid at the same
time and under the same terms and conditions as bonuses are paid to other
executives of the Company, on or after January 1 but not later than March 15 of
the calendar year following the calendar year in which the Executive’s
employment terminates, subject to Section 5(b) below.

(iii) For the twelve (12) month period following the Executive’s termination of
employment, provided that the Executive timely elects COBRA, the Company will
reimburse the Executive for the monthly COBRA cost of continued medical and
dental coverage for the Executive and, where applicable, his spouse and
dependents, at the level in effect as of the date of the Executive’s termination
of employment, less the employee portion of the applicable premiums that the
Executive would have paid had he remained employed during the such twelve
(12) month period (the COBRA continuation coverage period shall run concurrently
with the twelve (12) month period that the Executive is provided with medical
and dental coverage under subsection 3(c)(i)). These reimbursements will
commence within the sixty (60)-day period following the date of the Executive’s
termination of employment and will be paid on the first payroll date of each
month, provided that the Executive demonstrates proof of payment of the
applicable premiums prior to the applicable reimbursement payment date.
Notwithstanding the foregoing, the Company’s reimbursement of the monthly COBRA
premiums in accordance with this subsection 3(c)(iii) shall cease immediately
upon the earlier of: (A) the end of twelve (12) month period following the
Executive’s termination of employment, or (B) the date that the Executive is
eligible for comparable coverage with a subsequent employer. Notwithstanding the
foregoing, the Company reserves the right to restructure the foregoing COBRA
premium reimbursement arrangement in any manner necessary or appropriate to
avoid fines, penalties or negative tax consequences to the Company or the
Executive (including, without limitation, to avoid any penalty imposed for
violation of the nondiscrimination requirements under the Patient Protection and
Affordable Care Act or the guidance issued thereunder), as determined by the
Company in its sole and absolute discretion.

 

6



--------------------------------------------------------------------------------

(iv) Notwithstanding any provision to the contrary in the 2008 Equity Plan (or a
successor plan) or any applicable agreement (including this Agreement), all
outstanding equity grants held by the Executive immediately prior to the
Executive’s termination date which vest based upon the Executive’s continued
service over time that would have become vested during the twelve (12) month
period following the Executive’s termination date had the Executive remained
employed during such twelve (12) month period shall accelerate, become fully
vested and/or exercisable, as the case may be, as of the Executive’s termination
date. All outstanding equity grants held by the Executive immediately prior to
the Executive’s termination date which vest based upon attainment of performance
criteria shall remain subject to the terms and conditions of the agreement
evidencing such performance based award.

(v) The Executive shall also be entitled to any amounts earned, accrued and
owing but not yet paid under Section 2 above and any benefits accrued and due
under any applicable benefit plans and programs of the Company without regard to
whether the Executive does not execute or revokes the Release.

(d) Death or Disability. The Executive’s employment hereunder shall terminate
upon the Executive’s death or involuntary termination of employment by the
Company on account of his Disability (as defined below), subject to the
requirements of applicable law. If the Executive’s employment terminates due to
death or involuntary termination by the Company on account of the Executive’s
Disability, no payments shall be due under this Agreement, except that the
Executive (or in the event of the Executive’s death, the Executive’s executor,
legal representative, administrator or designated beneficiary, as applicable),
shall be entitled to receive any amounts earned, accrued and owing but not yet
paid under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of the Company. For purposes of this Agreement, the
term “Disability” shall mean such physical or mental illness or incapacity of
the Executive as shall (i) prevent him from substantially performing his
customary services and duties to the Company, and (ii) continue for periods
aggregating more than sixty (60) days in any six (6)-month period. The Company
shall determine whether there is a Disability after consultation with a
qualified, independent physician. The Executive shall cooperate with the
Company, including making himself reasonably available for examination by
physicians at the Company’s request, to determine whether or not he has incurred
a Disability. The Executive’s failure (other than a failure caused by the
Disability) to cooperate with the Company in a determination of Disability shall
be treated as the Executive’s voluntary resignation from the Company without
Good Reason.

4. Change of Control.

(a) Termination without Cause or Resignation for Good Reason Within Sixty Days
Before or Twelve Months Following a Change of Control. Notwithstanding anything
to the contrary herein, if there is both a Change of Control and the Executive’s
employment is terminated without Cause or by the Executive for Good Reason
within sixty (60) days before or within twelve (12) months following such Change
of Control (a “CIC Termination”), the Executive shall be entitled to (i) the
payments set forth under subsection 3(c)(i), except that twelve (12) months
shall be replaced with twenty-four (24) months, (ii) a pro rata Annual Bonus for
the year in which the termination of employment occurs, which shall be
determined as the target amount in effect for the year in which termination of
employment occurs, multiplied by a fraction, the numerator of which is the
number of days in which the Executive was employed by Company during the year in
which the termination of employment occurs, and the denominator

 

7



--------------------------------------------------------------------------------

of which is three hundred sixty-five (365), (iii) the payments set forth under
subsection 3(c)(iii), except that twelve (12) months shall be replaced with
eighteen (18) months, and (iv) in lieu of the benefit described in subsection
3(c)(iv), notwithstanding any provision to the contrary in the 2008 Equity Plan
(or a successor plan) or any applicable agreement (including this Agreement),
all outstanding equity grants held by the Executive immediately prior to the CIC
Termination which vest based upon the Executive’s continued service over time
shall accelerate, become fully vested and/or exercisable, as the case may be, as
of the date of the CIC Termination and all outstanding equity grants held by the
Executive immediately prior to the CIC Termination which vest based upon
attainment of performance criteria shall remain subject to the terms and
conditions of the agreement evidencing such performance based award. The pro
rata bonus described in subsection 4(a)(ii) above will be paid in a lump sum
within the sixty (60)-day period following the date of the Executive’s
termination of employment if such termination occurs on or within twelve
(12) months following a Change of Control, or within sixty (60) days following
the date of the Change of Control if Executive becomes entitled to such payment
as a result of the occurrence of a Change of Control within sixty (60) days
following Executive’s termination without Cause or resignation for Good Reason
prior to a Change of Control. Notwithstanding the foregoing in this
Section 4(a), no amounts under this Section 4(a) will be paid or benefits under
this Section 4(a) will be provided, in each case, upon a CIC Termination unless
the Executive executes and does not revoke a Release and continues to comply
with the covenants set forth in Section 6 below and the provisions of any
confidentiality, non-competition, non-solicitation or invention assignment
agreement with the Company to which the Executive is subject.

(b) Application of Section 280G. In the event that it shall be determined that
any payment or distribution in the nature of compensation (within the meaning of
section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)) to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would constitute an “excess parachute payment” within
the meaning of section 280G of the Code, the aggregate present value of the
Payments under the Agreement shall be reduced (but not below zero) to the
Reduced Amount (defined below), provided that the reduction shall be made only
if the Accounting Firm (described below) determines that the reduction will
provide the Executive with a greater net after-tax benefit than would no
reduction. The “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of Payments under this Agreement
without causing any Payment under this Agreement to be subject to the Excise Tax
(defined below), determined in accordance with section 280G(d)(4) of the Code.
The term “Excise Tax” means the excise tax imposed under section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax. Payments under this Agreement shall be reduced on a nondiscretionary
basis in such a way as to minimize the reduction in the economic value
deliverable to the Executive. Where more than one payment has the same value for
this purpose and they are payable at different times they will be reduced on a
pro rata basis. Only amounts payable under this Agreement shall be reduced
pursuant to this Section 4(b). All determinations to be made under this
Section 4(b) shall be made by an independent certified public accounting firm
selected by the Company immediately prior to the Change of Control (the
“Accounting Firm”), which shall provide its determinations and any supporting
calculations both to the Company and the Executive within ten (10) days of the
Change of Control. Any such determination by the Accounting Firm shall be
binding upon the Company and the Executive. All of the fees and expenses of the
Accounting Firm in performing the determinations referred to in this
Section 4(b) shall be borne solely by the Company.

 

8



--------------------------------------------------------------------------------

(c) Definition of a Change of Control. For purposes of this Agreement, the term
“Change of Control” shall have the same meaning ascribed to such term under the
2008 Equity Plan, as in effect on the date hereof and as it may be amended from
time to time, or if the 2008 Equity Plan is no longer in effect, a successor
plan thereto.

5. Section 409A.

(a) Compliance with Section 409A. This Agreement is intended to comply with
section 409A of the Code and its corresponding regulations, or an exemption, and
payments may only be made under this Agreement upon an event and in a manner
permitted by section 409A, to the extent applicable. Severance benefits under
the Agreement are intended to be exempt from section 409A of the Code under the
“short-term deferral” exception, to the maximum extent applicable, and then
under the “separation pay” exception, to the maximum extent applicable. For
purposes of section 409A of the Code, all payments to be made upon a termination
of employment under this Agreement may only be made upon a “separation from
service” within the meaning of such term under section 409A of the Code, each
payment made under this Agreement shall be treated as a separate payment and the
right to a series of installment payments under this Agreement is to be treated
as a right to a series of separate payments. In no event shall the Executive,
directly or indirectly, designate the calendar year of payment. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

(b) Payment Delay. Notwithstanding any provision in this Agreement to the
contrary, if at the time of the Executive’s separation from service with the
Company, the Company has securities which are publicly-traded on an established
securities market and the Executive is a “specified employee” (as defined in
section 409A of the Code) and it is necessary to postpone the commencement of
any severance payments otherwise payable pursuant to this Agreement as a result
of such separation from service to prevent any accelerated or additional tax
under section 409A of the Code, then the Company will postpone the commencement
of the payment of any such payments hereunder (without any reduction in such
payments ultimately paid or provided to the Executive) that are not otherwise
exempt from section 409A of the Code, until the first payroll date that occurs
after the date that is six (6) months following the Executive’s separation from
service with the Company. If any payments are postponed due to such
requirements, such postponed amounts will be paid in a lump sum to the Executive
on the first payroll date that occurs after the date that is six (6) months
following the Executive’s separation from service with the Company. If the
Executive dies during the postponement period prior to the payment of the
postponed amount, the amounts withheld on account of section 409A of the Code
shall be paid to the personal representative of the Executive’s estate within
sixty (60) days after the date of the Executive’s death.

 

9



--------------------------------------------------------------------------------

6. Restrictive Covenants and Representations.

(a) Confidential Information. As a condition to the commencement of his
employment hereunder, the Executive agrees to enter into the Company’ s standard
Proprietary Information and Invention Assignment Agreement, attached hereto as
Exhibit B (the “Proprietary Information and Invention Assignment Agreement”),
prior to commencing employment hereunder, all of which are hereby incorporated
into this Agreement by reference. The Executive hereby agrees that, during the
Term and thereafter, the Executive shall hold in strict confidence any
proprietary or Confidential Information (as defined below) related to the
Company and its parents, subsidiaries and affiliates, except that he may
disclose such information pursuant to law, court order, regulation or similar
order. For purposes of this Agreement, the term “Confidential Information” shall
mean all information of the Company or any of its parents, subsidiaries and
affiliates (in whatever form) which is not generally known to the public,
including without limitation any inventions, processes, methods of distribution,
customer lists or trade secrets. The Executive hereby agrees that, upon the
termination of this Agreement, he shall not take, without the prior written
consent of the Company, any document (in whatever form) of the Company or its
parents, subsidiaries or affiliates, which is of a confidential nature relating
to the Company or its parents, subsidiaries or affiliates, or, without
limitation, relating to its or their methods of distribution, or any description
of any formulas or secret processes and will return any such information (in
whatever form) then in his possession.

(b) Non-Competition. The Executive hereby acknowledges that during his
employment with the Company, the Executive will become familiar with trade
secrets and other Confidential Information concerning the Company, its
subsidiaries and their respective predecessors, and that the Executive’s
services will be of special, unique and extraordinary value to the Company.
Accordingly, the Executive hereby agrees that, subject to the requirements of
applicable law, at any time during the Term, and for a period of twelve
(12) months after the Executive’s date of termination of employment for any
reason except a CIC Termination, or twenty-four (24) months after a CIC
Termination (such twelve (12) month period or twenty-four (24) month period, as
applicable, shall be referred to as the “Restriction Period”), the Executive
will not, directly or indirectly, own, manage, control, participate in, consult
with, render services for, or in any manner engage in any business involving or
related to (directly or indirectly) the research, development, marketing and/or
sale or other delivery of injection devices, within any geographical area in
which, as of the date of the Executive’s termination of employment, the Company
or its subsidiaries engage in business or demonstrably plan to engage in
business.

(c) Non-Solicitation. The Executive hereby agrees that during the Term and the
Restriction Period, (i) the Executive will not, directly or indirectly through
another entity, induce or attempt to induce any employee of the Company or its
subsidiaries to leave the employ of the Company or its subsidiaries, or in any
way interfere with the relationship between the Company or its subsidiaries and
any employee thereof or otherwise employ or receive the services of an
individual who was an employee of the Company or its subsidiaries at any time
during such Restriction Period, except any such individual whose employment has
been terminated by the Company and (ii) the Executive will not induce or attempt
to induce any customer, supplier, client, broker, licensee or other business
relation of the Company or its subsidiaries to cease doing business with the
Company or its subsidiaries.

 

10



--------------------------------------------------------------------------------

(d) Return of Property. Upon termination of the Executive’s employment with the
Company for any reason whatsoever, voluntarily or involuntarily (and in all
events within five (5) days of the Executive’s date of termination), and at any
earlier time the Company requests, the Executive will deliver to the person
designated by the Company all originals and copies of all documents and property
of the Company in the Executive’s possession, under the Executive’s control or
to which the Executive may have access, including but not limited to, any
office, computing or communications equipment (e.g., laptop computer, facsimile
machine, printer, cellular phone, etc.) that he has had or has been using, and
any business or business-related files that he has had in his possession. The
Executive will not reproduce or appropriate for the Executive’s own use, or for
the use of others, any property, Confidential Information or Company inventions,
and shall remove from any personal computing or communications equipment all
information relating to the Company.

(e) Non-Disparagement. The Executive agrees that the Executive will not
disparage the Company, its subsidiaries and parents, and their respective
Executives, directors, investors, employees, and agents, and its and their
respective successors and assigns, heirs, executors, and administrators, or make
any public statement reflecting negatively on the Company, its subsidiaries and
parents, and their respective officers, directors, investors, employees, and
agents, and its and their respective successors and assigns, heirs, executors,
and administrators, to third parties, including, but not limited to, any matters
relating to the operation or management of the Company, irrespective of the
truthfulness or falsity of such statement, except as may otherwise be required
by applicable law or compelled by process of law. The Company shall instruct the
members of the Board and members of executive management not make any
disparaging or negative remarks, either oral or in writing, regarding the
Executive.

(f) Cooperation. During the Term and thereafter, the Executive shall cooperate
with the Company and its parents, subsidiaries and affiliates, upon the
Company’s reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of the Executive’s duties and responsibilities to the Company during the
Term (including, without limitation, the Executive being available to the
Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Company all relevant Company documents which are or may come into the
Executive’s possession during the Term); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with the
Executive’s personal schedule or ability to engage in gainful employment. In the
event the Company requires the Executive’s cooperation in accordance with this
Section 6(f), the Company shall reimburse the Executive for reasonable
out-of-pocket expenses (including travel, lodging and meals and reasonable
attorneys’ fees) incurred by the Executive in connection with such cooperation,
subject to reasonable documentation.

 

11



--------------------------------------------------------------------------------

(g) Executive Representations.

(i) The Executive represents and warrants to the Company that there are no
restrictions, agreements or understandings whatsoever to which the Executive is
a party which would prevent or make unlawful the Executive’s execution of this
Agreement or the Executive’s employment hereunder, which is or would be
inconsistent or in conflict with this Agreement or the Executive’s employment
hereunder, or would prevent, limit or impair in any way the performance by the
Executive of the obligations hereunder. In addition, the Executive has disclosed
to the Company all restraints, confidentiality commitments, and other employment
restrictions that he has with any other employer, person or entity. The
Executive covenants that in connection with his provision of services to the
Company, the Executive shall not breach any obligation (legal, statutory,
contractual or otherwise) to any former employer or other person, including, but
not limited to, obligations relating to confidentiality and proprietary rights.

(ii) Upon and after the Executive’s termination or cessation of employment with
the Company and until such time as no obligations of the Executive to the
Company hereunder exist, the Executive shall (A) provide a complete copy of this
Agreement to any person, entity or association engaged in a competing business
with whom or which the Executive proposes to be employed, affiliated, engaged,
associated or to establish any business or remunerative relationship prior to
the commencement of any such relationship and (B) shall notify the Company of
the name and address of any such person, entity or association prior to the
commencement of such relationship.

7. Legal and Equitable Remedies. Because the Executive’s services are personal
and unique and the Executive has had and will continue to have access to and has
become and will continue to become acquainted with the proprietary information
of the Company, and because any breach by the Executive of any of the
restrictive covenants contained in Section 6 would result in irreparable injury
and damage for which money damages would not provide an adequate remedy, the
Company shall have the right to enforce Section 6 and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach, or threatened breach, of the restrictive covenants set forth in
Section 6. The Executive agrees that in any action in which the Company seeks
injunction, specific performance or other equitable relief, the Executive will
not assert or contend that any of the provisions of Section 6 are unreasonable
or otherwise unenforceable. The Executive irrevocably and unconditionally
(a) agrees that any legal proceeding arising out of this paragraph may be
brought in the United States District Court for the District of New Jersey, or
if such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Mercer County, New Jersey, (b) consents to the
non-exclusive jurisdiction of such court in any such proceeding, and (c) waives
any objection to the laying of venue of any such proceeding in any such court.
The Executive also irrevocably and unconditionally consents to the service of
any process, pleadings, notices or other papers.

8. Arbitration; Expenses. In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Trenton, New Jersey
in accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association, before an

 

12



--------------------------------------------------------------------------------

arbitrator agreed to by both parties. If the parties cannot agree upon the
choice of arbitrator, the Company and the Executive will each choose an
arbitrator. The two arbitrators will then select a third arbitrator who will
serve as the actual arbitrator for the dispute, controversy or claim. Any award
entered by the arbitrators shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrators shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement. Each party shall be responsible for its own expenses, unless the
Executive shall prevail in an arbitration proceeding as to any material issue,
in which case the Company shall reimburse the Executive for all reasonable
costs, expenses and fees relating to the conduct of the arbitration, and shall
share the fees of the American Arbitration Association. The Company shall pay
the reasonable costs, expenses and fees relating to the conduct of the
arbitration to the Executive within thirty (30) days after the date on which it
is finally determined that the Executive has prevailed on any material issue
which is the subject of such arbitration.

9. Survivability. The respective rights and obligations of the parties under
this Agreement shall survive any termination of the Executive’s employment to
the extent necessary to the intended preservation of such rights and
obligations.

10. Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, within fifteen (15) days of such succession,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform if no such
succession had taken place and the Executive acknowledges that in such event the
obligations of the Executive hereunder, including but not limited to those under
Section 6, will continue to apply in favor of the successor.

11. Entire Agreement; Amendment; Waiver. This Agreement, together with the
Proprietary Information and Invention Assignment Agreement, sets forth the
entire understanding between the parties hereto with respect to the subject
matter hereof and cannot be changed, modified, extended or terminated except
upon written amendment approved by the Board and executed on its behalf by a
duly authorized officer (other than the Executive) and by the Executive. This
Agreement supersedes the provisions of any employment or other agreement between
the Executive and the Company that relate to any matter that is also the subject
of this Agreement.

12. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

 

13



--------------------------------------------------------------------------------

13. Beneficiaries/References. The Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following the Executive’s death by giving the Employer written notice
thereof. In the event of the Executive’s death or a judicial determination of
the Executive’s incompetence, reference in this Agreement to the Executive shall
be deemed, where appropriate, to refer to the Executive’s beneficiary, estate or
other legal representative.

14. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation. The
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

15. Indemnification. The Company agrees to indemnify and hold the Executive
harmless to the fullest extent permitted by the laws of the State of Delaware
and under the bylaws of the Company, both as in effect at the time of the
subject act or omission. In connection therewith, the Executive shall be
entitled to the protection of any insurance policies which the Company elects to
maintain generally for the benefit of the Company’s directors and officers,
against all costs, charges and expenses whatsoever incurred or sustained by the
Executive in connection with any action, suit or proceeding to which the
Executive may be made a party by reason of his being or having been a director,
officer or employee of the Company. This provision shall survive any termination
of the Executive’s employment hereunder.

16. Notices. Any notice or communication required or permitted under the terms
of this Agreement shall be in writing and shall be delivered personally, or sent
by registered or certified mail, return receipt requested, postage prepaid, or
sent by nationally recognized overnight carrier, postage prepaid, or sent by
facsimile transmission to the Company at the Company’s principal office and
facsimile number or to the Executive at the address and facsimile number, if
any, appearing on the books and records of the Company. Such notice or
communication shall be deemed given (a) when delivered if personally delivered;
(b) five (5) mailing days after having been placed in the mail, if delivered by
registered or certified mail; (c) the business day after having been placed with
a nationally recognized overnight carrier, if delivered by nationally recognized
overnight carrier, and (d) the business day after transmittal when transmitted
with electronic confirmation of receipt, if transmitted by facsimile. Any party
may change the address or facsimile number to which notices or communications
are to be sent to it by giving notice of such change in the manner herein
provided for giving notice. Until changed by notice, the following shall be the
address and facsimile number to which notices shall be sent:

 

14



--------------------------------------------------------------------------------

If to the Company, to:

Antares Pharma, Inc.

Princeton Crossroads Corporate Center

100 Princeton South, Suite 300

Ewing, New Jersey 08628

Attn: Chairman of the Board of Directors

(609) 359-3015 (facsimile)

With a copy to:

Morgan, Lewis and Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attn: Amy Pocino Kelly, Esq.

(877) 432-9652 (facsimile)

If to the Executive, to the most recent address on file with the Company or to
such other names or addresses as the Company or the Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section 16.

17. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to conflict
of law principles.

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument.

19. Headings; Gender. The headings of sections and subsections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.

20. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

ANTARES PHARMA, INC.

By:

  /s/ Leonard S. Jacob

Name:

  Leonard S. Jacob, M.D., Ph.D.

Title:

  Chairman of the Board of Directors

EXECUTIVE:

/s/ Eamonn P. Hobbs

Eamonn P. Hobbs

 

16



--------------------------------------------------------------------------------

Exhibit A

Outside Activities

As of the Effective Date, the Executive serves on the Board of Directors of the
following companies:

 

  •   Morris Innovative, Inc.

 

  •   Marvao Medical, Inc.

 

  •   Harmonic Medical, Inc.

 

17



--------------------------------------------------------------------------------

Exhibit B

Proprietary Information and Invention Assignment Agreement

 

18